OPINION of the Court, by
Ch. J. Hoyle.
This is an appeal from an order of the Washington county court granting leave to the appellee to build a mill on the Beech fork, where it forms the boundary between the counties of Nelson and Washington.
It appears from the record that the appellee is the owner of the land on the Washington side of the stream where the mil! is proposed to be erected, and that Dotson, one of the appellants, owns the land on the. opposite side against which the dam is to be abutted. In such a case, the act entitled “ an art to reduce into one t^e several acts concerning mill-dams and other obstructions in water courses,” passed February 1797, (1 Litt. 607) expressly requires the application to be made to the court of the county wherein the lands proposed for the abutment are; It is clear, therefore, according to this act, that the jurisdiction in this ( ase belonged to the Nelson, and not to the Washington county court. Nor are we aware of any act of the legislature which ran be construed to give to the Washington county court jurisdiction of the case. The only one which we suppose, influenced that court in their decision on this point,, is the act authorising mills to be built-on jtbe Beech fork, and for other purposes, passed in 1862, . .But that act, though it makes it lawful to build mills upon the stream in *465question, makes no provision with respect to the mode of proceeding, nor with respect to the court which shaft have jurisdiction jn such cases.
In these respects, therefore, the act of 1797 must go- and consequently the proceedings and order of vem • the county'¿ourt of Washington are erroneous, and must be reversed wjth costs.